DETAILED ACTION
Claim(s) 1-39 are presented for examination.
Claim(s) 1-18 are canceled. 
Claim(s) 19-39 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Interview 
An Applicant initiated interview was conducted on to provide clarification of the proposed claim amendments filed (see interview summary paper # 20201223).

Specification
Applicant’s amendment to the tile of the disclosure filed November 30th, 2020 is being considered. The objection is withdrawn.

Drawings
Applicant’s amended drawings for figures 5-8 filed November 30th, 2020 are being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments (see remarks page 3 of 4) filed November 30th, 2020 with respect to rejection of claim(s) 1-18 under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the new limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-29 and 35-39 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Cho et al. (US 2019/0150023 A1; also see provisional application # 62/453,467) hereinafter “Cho” and provisional ‘467 

Regarding Claims 26 and 35,
	Cho discloses an apparatus [see fig. 20, pg. 8, ¶170 lines 1-9, a network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], comprising: 
	at least one processor [see fig. 20, pg. 8, ¶169 lines 1-8, one or more processors “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, one or more processors “110”]; and 
	a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [see fig. 20, pg. 8, ¶168 lines 1-8, software that is stored in a memory “130” to be executed by processor(s) “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, software that is stored in a memory “130” to be executed by processor(s) “110”], wherein the programming instructions instruct the at least one processor to perform operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the processor(s) “110” to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the AT to execute steps] comprising: 	
[see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, receiving; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, receiving], by an access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by a NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by a 5G-RAN], a downlink data flow from a core network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, DL data with QoS marking and reflective QoS activation indication; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, DL data with QoS marking and reflective QoS activation indication from 5G-CN]; 
	determining [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, if the reflective QoS activation indication in the received encapsulation header is ‘0’; or if the NG-RAN decides not to activate AS-level reflective QoS; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, If the reflective QoS activation indication in the received encapsulation header is '1’; or If the 5G-RAN decides to activate AS-level reflective QoS, the 5G-RAN sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’'], by the access network device [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, the 5G-RAN], to use a reflective quality of service (QoS) manner to transmit data [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, sets NAS-level Reflective QoS activation indication of DL SDAP header to ‘0’; or sets AS-level Reflective QoS activation indication of DL SDAP header to ‘0’; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, sets NAS level Reflective QoS activation indication of DL PDAP header to '1' or sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’]; 
	mapping [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, mapping; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, mapping], by the access network device [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow to a downlink bearer [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the QoS flow of the DL packet to a DRB defined by the AS mapping rules; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, the QoS flow of the DL packet to a DRB defined by the AS mapping rules]; 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in a downlink bearer to user equipment [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the  DL PDAP data PDU to the UE via the DRB], wherein the downlink data flow includes an identifier (ID) of the downlink data flow [see fig. 11, pg. 6, ¶117 lines 1-13, the DL SDAP header consists of NAS-level reflective QoS activation indication, AS-level reflective QoS activation indication and QoS flow ID (format 1); also see provisional ‘467, pg. 11, Step 4, lines 1-5, a QoS flow ID of the UL packet] and a reflective quality of service (QoS) indication [see fig. 11, pg. 6, ¶117 lines 1-13, a NAS-level reflective QoS activation indication and AS-level reflective QoS activation indication are present for every DL SDAP header; also see provisional ‘467, pg. 11, Step 2, lines 1-4, a DL packet indicating Reflective QoS activation] that indicates whether data transmission is performed in the reflective QoS manner [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, if updating of the AS mapping rule for UL is performed by the AS-level reflective QoS activation indication being set to 1, the UE transmits the UL packet via a first DRB, which is mapped to the first QoS flow ID, to the network; also see provisional ‘467, pg. 11, Step 4, lines 1-5, If the IP flow of the UL packet isn't matched to any of the IP flows defined in the saved QoS rule(s) and the saved 'no matching UL packet handling IE' indicates that the UE is allowed to send the UL packet to network]; and 
	receiving [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, receiving; also see provisional ‘467, pg. 11, Step 6, lines 3-4, receiving], by the access network device [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], an uplink data flow in an uplink bearer from the user equipment [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UL packet (with the first IP flow) via the first DRB from the UE; also see provisional ‘467, pg. 11, Step 6, lines 3-4, the UL packet with the QoS Flow ID from the UE via the DRB], wherein the uplink data flow is corresponding to the downlink data flow [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule], and the uplink bearer and the downlink bearer are a same bearer [see fig. 8, pg. 5, ¶81 lines 1-14, multiple user plane traffics (e.g, IP flow) are multiplexed onto the same QoS flow and multiple QoS flows can be multiplexed onto the same DRB (Data Radio Bearer); also see provisional ‘467, fig. 1, pg. 9, ¶1, lines 1-3, the lines 1-5, QoS flow is the finest granularity for QoS treatment in the NG systems. Multiple IP flows can be multiplexed onto the same QoS flow and multiple QoS flows can be multiplexed onto the same DRB (Data Radio Bearer)], wherein the uplink data flow is corresponding to the downlink data flow [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule] comprises: 
	an ID of the uplink data flow is the same as the ID of the downlink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, when the UE updates UL QoS rule, a UL QoS flow mapped to a UL IP flow with a first IP flow ID of the DL traffic is set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, Step 6, lines 1-3, the UE sets the QoS Flow ID of the UL packet to a value defined by the QoS rules].

Regarding Claims 27 and 36,
	Cho discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], wherein the operations further comprise: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], a second mapping rule in a signaling manner to the user equipment [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule]; and 
	receiving [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, receiving; also see provisional ‘467, pg. 11, Step 6, lines 3-4, receiving], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the uplink data flow based on a latest mapping rule regardless of whether the latest mapping rule is obtained in the signaling manner or based on the reflective QoS indication [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UL packet via the first DRB from the UE; also see provisional ‘467, pg. 11, Step 6, lines 3-4, the UL packet with the QoS Flow ID from the UE via the DRB].

Regarding Claims 28 and 37,
	Cho discloses the apparatus according to claim 36 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the second mapping rule in the signaling manner to the user equipment [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule], comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], information including the second mapping rule between a dataflow and a bearer in a form of radio resource control (RRC) signaling [see fig. 12, pg. 6, ¶119 lines 1-8, the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule].

Regarding Claim 29,
	Cho discloses the wireless communication method according to claim 26 [see fig. 20, pg. 8, ¶170 lines 1-9, the reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method], wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in the downlink bearer to the user equipment [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the  DL PDAP data PDU to the UE via the DRB], comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], downlink data packets in a form of a flow in the downlink bearer [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the DL SDAP data PDU to the UE via the DRB to the UE; also see provisional ‘467, pg. 22, the  DL PDAP data PDU to the UE via the DRB].

Regarding Claim 38,
	Cho discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], wherein: 
	the reflective QoS indication is determined [see fig. 14: Steps “1405”/”1407”, pg. 7, ¶134 lines 1-4; ¶135 lines 1-3, if the reflective QoS activation indication in the received encapsulation header is ‘0’; or if the NG-RAN decides not to activate AS-level reflective QoS; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Steps “5”/”6”, lines 1-3, If the reflective QoS activation indication in the received encapsulation header is '1’; or If the 5G-RAN decides to activate AS-level reflective QoS, the 5G-RAN sets AS-level Reflective QoS activation indication of DL PDAP header to ‘1’'] by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN].

Regarding Claim 39,
	Cho discloses the apparatus according to claim 35 [see fig. 20, pg. 8, ¶170 lines 1-9, the network apparatus or evolved node “B” (eNB); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, an access terminal (AT) “2”], wherein sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow from the downlink bearer to the user equipment, comprises: 
	sending [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, transmitting; also see provisional ‘467, pg. 22, transmitting], by the access network device [see fig. 14: Step “1403”, pg. 7, ¶133 lines 1-4, by the NG-RAN; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 4, lines 1-3, by the 5G-RAN], the downlink data flow in a downlink QoS flow.


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-25 and 30-34 are rejected under 35 U.S.C. § 103 as being unpatentable over “Cho” and provisional ‘467 in view of Eriksson et al. (US 2019/0075482 A1; also see provisional application # 62/417,835) hereinafter “Eriksson” and provisional ‘835.

Regarding Claims 19 and 30,
	Cho discloses an apparatus [see fig. 20, pg. 8, ¶169 lines 1-8, a user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a mobile station (MS) “2”], comprising: 
	at least one processor [see fig. 20, pg. 8, ¶169 lines 1-8, one or more processors “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, one or more processors “110”]; and
[see fig. 20, pg. 8, ¶168 lines 1-8, software that is stored in a memory “130” to be executed by processor(s) “110”; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, software that is stored in a memory “130” to be executed by processor(s) “110”], wherein the programming instructions instruct the apparatus to perform operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] comprising:
	receiving a downlink data flow from a downlink bearer from an access network device [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving a DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving QoS rule(s) related to the POU session from NG core, and receiving AS-mapping rule(s) and DRB configuration information for the POU session from AN node], wherein the downlink data flow includes an identifier (ID) of the downlink data flow [see fig. 11, pg. 6, ¶117 lines 1-13, the DL SDAP header consists of NAS-level reflective QoS activation indication, AS-level reflective QoS activation indication and QoS flow ID (format 1); also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, a QoS flow ID of the UL packet] and a reflective quality of service (QoS) indication [see fig. 11, pg. 6, ¶117 lines 1-13, a NAS-level reflective QoS activation indication and AS-level reflective QoS activation indication are present for every DL SDAP header; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, a DL packet indicating Reflective QoS activation] that indicates whether data transmission is performed in a reflective QoS manner [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, if updating of the AS mapping rule for UL is performed by the AS-level reflective QoS activation indication being set to 1, the UE transmits the UL packet via a first DRB, which is mapped to the first QoS flow ID, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, If the IP flow of the UL packet isn't matched to any of the IP flows defined in the saved QoS rule(s) and the saved 'no matching UL packet handling IE' indicates that the UE is allowed to send the UL packet to network];
	obtaining a mapping rule based on the reflective QoS indication [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes an AS-level Reflective QoS activation indication indicating whether to perform updating of the Access Stratum (AS) mapping rule in the UE for uplink (UL) and a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default ORB and/or Dedicated DRB, After that, UE may update QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation], wherein the mapping rule [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the Access Stratum (AS) mapping rule in the UE for uplink (UL) and a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the AS-mapping rule(s)] comprises a mapping relationship between an uplink data flow and an uplink bearer [see fig. 9: Step “S905”, pg. 6, ¶110 lines 1-5, When the UE updates UL AS mapping rule, a UL DRB mapped to a UL QoS flow with the first QoS flow ID is set to the UL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 5-9, the UE maps the selected QoS flow of the UL packet to a DRB defined by the AS mapping rules]; and
	sending the uplink data flow by using the uplink bearer to the access network device [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, the UE transmits the UL packet via the first DRB, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 3-4, the UE transmits the UL packet with the QoS Flow ID to the AN node via the DRB], wherein the uplink data flow is [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule], and the uplink bearer and the downlink bearer are a same bearer [see fig. 8, pg. 5, ¶81 lines 1-14, multiple user plane traffics (e.g, IP flow) are multiplexed onto the same QoS flow and multiple QoS flows can be multiplexed onto the same DRB (Data Radio Bearer); also see provisional ‘467, fig. 1, pg. 9, ¶1, lines 1-3, the lines 1-5, QoS flow is the finest granularity for QoS treatment in the NG systems. Multiple IP flows can be multiplexed onto the same QoS flow and multiple QoS flows can be multiplexed onto the same DRB (Data Radio Bearer)], wherein the uplink data flow is corresponding to the downlink data flow [see fig. 9: Step “S915”, pg. 4, ¶65 lines 1-5; pg. 6, ¶114 lines 1-10, the UL packet is mapped to the first QoS flow ID (QFI) marked in both DL and UL packets; also see provisional ‘467, pg. 11, UE's operation, Step 4, lines 1-5, the UE sets the QoS Flow ID of the UL packet to a value of the selected QoS flow defined by the QoS rule] comprises:
	an ID of the uplink data flow is the same as the ID of the downlink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, when the UE updates UL QoS rule, a UL QoS flow mapped to a UL IP flow with a first IP flow ID of the DL traffic is set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 1-3, the UE sets the QoS Flow ID of the UL packet to a value defined by the QoS rules].

	Cho does not explicitly teach the uplink bearer is “determined based on” the downlink bearer.
	However Eriksson discloses the uplink bearer is determined based on the downlink bearer [see fig. 4, pg. 4, ¶54 lines 1-8, the "RAN determines the mapping relationship between QoS flow (as determined by the UE in UL or marked by the CN in DL) and DRB for UL and DL"; also see provisional ‘835, pg. 7, ¶34 lines 1-3, the "RAN determines the mapping relationship between QoS flow (as determine by the UE in UL or marked by the CN in DL) and DRB for UL and DL”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the uplink bearer is “determined based on” the downlink bearer as taught by Eriksson in the system of Cho for reducing control signaling between the radio access node and the wireless device by not sending mapping from flows to radio bearers via control signaling [see Eriksson pg. 1, ¶9 lines 23-28].

Regarding Claims 20 and 31,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”]. 
	Cho further discloses wherein the operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] further comprise: 
	obtaining a second mapping rule in a signaling manner [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule]; and 
	applying a latest mapping rule regardless of whether the latest mapping rule is obtained in the signaling manner or obtained based on the reflective QoS indication [see fig. 12: Step “1201”, pg. 6, ¶120 lines 1-9, the UE saves the received QoS rule(s) and AS-mapping rule(s), and establishes default DRB. After that, the UE may update QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation; also see provisional ‘467, pg. 11, UE’s operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default DRB and/or Dedicated DRB].

Regarding Claims 21 and 32,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 31 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”].
	Cho further discloses, wherein obtaining the second mapping rule [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule], comprises: 
	receiving information including the second mapping rule between a dataflow and a bearer in a form of radio resource control (RRC) signaling [see fig. 12, pg. 6, ¶119 lines 1-8, the NG-RAN sends the UE the RRC message for default DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step 2, lines 1-2, the 5G-RAN sends UE the RRC message for DRB establishment of the corresponding PDU session. The RRC message includes some configurations such as AS-mapping rule].

Regarding Claims 22,
	Cho discloses the wireless communication method according to claim 19 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 
	Cho does not explicitly teach the reflective QoS indication is “determined” by the access network device.
	However Eriksson discloses the reflective QoS indication is determined by the access network device [see fig. 4, pg. 4, ¶54 lines 1-8, the "RAN determines the mapping relationship between QoS flow (as determined by the UE in UL or marked by the CN in DL) and DRB for UL and DL"; also see provisional ‘835, pg. 7, ¶34 lines 1-3, the "RAN determines the mapping relationship between QoS flow (as determine by the UE in UL or marked by the CN in DL) and DRB for UL and DL”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the uplink bearer is the reflective QoS indication is “determined” by the access network device as taught by Eriksson in the system of Cho for the same motivation as set forth in claim 19.

Regarding Claims 23 and 33,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”].
	Cho further discloses wherein the operations [see fig. 20, pg. 8, ¶168 lines 1-8, the software stored in the memory “130” is fully or partially implemented by the UE to execute steps; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the software stored in the memory “130” is fully or partially implemented by the MS to execute steps] further comprise, before sending the uplink data flow [see fig. 9: Step “S915”, pg. 6, ¶114 lines 1-10, prior to the UE transmitting the UL packet via the first DRB, to the network; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 3-4, the UE transmits the UL packet with the QoS Flow ID to the AN node via the DRB]: 
	mapping an uplink IP flow to the uplink data flow through a non-access stratum (NAS) mapping [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes a NAS-level Reflective QoS activation indication indicating whether to perform updating of the Non Access Stratum (NAS) reflective QoS rule for UL; also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE updates QoS rules by receiving NAS message including QoS rules or by receiving DL packet indicating the Reflective QoS activation]; and 
	mapping the uplink data flow to the uplink bearer through an access stratum (AS) mapping according to the mapping rule [see fig. 9: Step “S903”, pg. 6, ¶108 lines 1-7, the DL SDAP PDU includes an AS-level Reflective QoS activation indication indicating whether to perform updating of the Access Stratum (AS) mapping rule in the UE for uplink (UL); also see provisional ‘467, pg. 11, UE's operation, Step 2, lines 1-4, the UE saves the received QoS rule(s), AS-mapping rule(s), TX allowance for no matching UL packet and Allowed QoS flow(s) for no matching UL packet, and establishes DRB such as default ORB and/or Dedicated DRB].

Regarding Claim 24,
	The combined system of Cho and Eriksson discloses the wireless communication method according to claim 23 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 
	Cho further discloses wherein: 
	before mapping the uplink IP flow to the uplink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, prior to the UE updating the UL QoS rule, the UL QoS flow mapped to the UL IP flow with a first IP flow ID of the DL traffic set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 1-3, prior to mapping the QoS flow of the UL packet to a DRB defmed by the AS mapping rules], the method [see fig. 20, pg. 8, ¶169 lines 1-8, the reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the reflective QoS method] further comprises: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], information indicating a mapping between the uplink IP flow and the uplink data flow [see fig. 9: Step “S909”, pg. 6, ¶111 lines 1-9, when the UE updates UL QoS rule, a UL QoS flow mapped to a UL IP flow with a first IP flow ID of the DL traffic is set to a UL QoS flow with the first QoS flow ID; also see provisional ‘467, pg. 11, UE's operation, Step 6, lines 1-3, the UE sets the QoS Flow ID of the UL packet to a value defined by the QoS rules].

Regarding Claim 25,
	The combined system of Cho and Eriksson discloses the wireless communication method according to claim 19 [see fig. 20, pg. 8, ¶169 lines 1-8, a reflective QoS method; also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, a reflective QoS method]. 
	Cho further discloses wherein: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], the downlink data flow from the downlink bearer from the access network device [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, the DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node] comprises: 
[see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving], by the user equipment [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, by the UE; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, by the UE], downlink data packets in a form of a flow from the downlink bearer [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node].

Regarding Claim 34,
	The combined system of Cho and Eriksson discloses the apparatus according to claim 30 [see fig. 20, pg. 8, ¶169 lines 1-8, the user equipment (UE); also see provisional ‘467, fig. 6, pg. 35, ¶40 lines 1-2, the mobile station (MS) “2”]. 
	Cho further discloses wherein: 
	receiving the downlink data flow from the downlink bearer from the access network device [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving the DL SDAP data PDU from NG-RAN via a DL DRB with a first DRB ID; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving QoS rule(s) related to the POU session from NG core, and AS-mapping rule(s) and DRB configuration information for the POU session from AN node] comprises: 
	receiving [see fig. 9: Step “S903”, pg. 6, ¶106 lines 1-2, receiving; also see provisional ‘467, pg. 11, UE's operation, Step 1, lines 1-4, receiving] the downlink data flow in a downlink QoS flow [see fig. 14: Step “1409”, pg. 7, ¶136 lines 1-4, the QoS flow of the DL packet to a DRB defined by the AS mapping rules; also see provisional ‘467, pg. 22, 5G-RAN’s operation, Step “9”, the QoS flow of the DL packet to a DRB defined by the AS mapping rules].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469